Title: To James Madison from Thomas Bulkeley, 16 July 1802
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon the 16th. July 1802
					
					I had the honor to write you the 2nd. Febry by the Ship Strafford bound to Philadelphia also 

the 5 & 10 following which hope have been received.
					The Schooner I mentioned to have been lost on the Coast of Faro has been claimed by James Philips & 

Co. of Philadelphia and delivered to them in consequence of proper vouchers sent by one of the 

Partners in London.
					I have obtaind an order for the restitution of the Duties imposed on the Cargo of Fish by the Hope Asa 

Hooper at Faro & sent it forward to the Vice Consul at that Port to recover the amount.  The duties were 

demanded on an old law which has never been revoked lengthy custom done away in the Customhouse 

at Lisbon.
					The Super Cargo and Crew of the Schooner Samuel Daniel Savage Master confiscated by this 

Government at Pernambuco have arrived here  (The Captain died in prison of the small pox)  The Super 

cargo has appealed for restitution & the process is carrying on in consequence of my claim & when the 

Prince Regent determines the Case the Documents shall be duly transmitted to you.
					And since have arrived here from Rio de Janeiro the Captn. Crew & Supercargo of the Schooner Pilgrim.  

The supercargo has also appealed for restitution & the process is carrying on in consequence of my 

claim and when determined shall in like manner be transmitted.
					The Cases of these vessels are nearly alike.  If one is restored no doubt but the other must also be.
					
The confiscation is founded on their clearances and Sea Letters being filled up to Rio de Janeiro only, 

but not the least accusation of illicit trade brought forward in the sentence of Condemnation.  I expect 

these cases will very soon be decided as they are followed up as close as possible in the Tribunals to 

which they have been referred for Sentence.  The former is now in the Court of Ultramar to be 

determined by the Council  It is contrary to the Laws of Portugal that any trade shall be carried on with 

their settlements in Brazil but in their own bottoms direct from Portugal.  But as no trade was 

attempted by either of these vessels nor no proof brought forward of any intention of the Kind & the 

Masters & Crews having declared in their Protests & defence that the documents they had on board 

were merely to prevent suspicion of the Cruisers of the then Beligerent Powers the former being bound 

to Montevideo & the latter to the Cape Good Hope have reason to expect restitution will be ordered 

as a vessel clearing for a nominal Port is a practice so universally understood and allowed in Trade that 

it ought to be no bar to the restitution.
					Inclosed are several Copies of Letters which will show you the state of Affairs in the Mediterranean 

with respect to the Barbary Powers  I have the honor to be with the greatest respect Sir Your most 

humble and Most Obedient Servant
					
						Thomas Bulkeley
					
					
						Mr. John Watson the supercargo of the Schooner Samuel of Boston has just now brought me the 

inclosed Translation of his Case.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
